DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 19, and 20 have been amended by Applicant. Claims 2-3 have been cancelled by Applicant and no new claims have been added. Accordingly, claims 1 and 4-20 are currently pending. 

Response to Arguments
Claim Objections
3.	Claim objections as to claims 7 and 14 have been withdrawn in view of Applicant’s amendments to correct minor informalities noted in the Non-Final Office Action dated 04/18/2022.
Claim Rejection under 35 U.S.C. 101
4.	The rejection of claim 20 under 35 U.S.C. 101 as directed to non-statutory transitory forms of signal transmission, such as propagating electrical or electromagnetic signal per se has been withdrawn in view of Applicant’s amendment to claim 20 to now recited “Non-transitory computer-readable storage medium”.
5. 	The rejection of claims 1 and 4-20 under 35 U.S.C. as directed to non-eligible subject matter has been maintained herein. 
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Claim 1 has been amended to incorporate the limitations of now cancelled claim 2. As such, the claim is directed towards determining how much data should be processed in one iteration of the calculation before the calculation is repeated on the remaining data. As this is just dividing the data based on variables which equate to the available processing resources, the claim limitation is a mathematical relationship that is being applied to the above calculation. As the amended claim 1 does not provide any additional meaningful limitation, it is rejected as a mathematical calculation with the same reasons and judgement as applied below. See Claim Rejections under 35 U.S.C. 101 section below. 
Claim 1 has been amended to incorporate the limitations of now cancelled claim 3. As such, the claim is directed to further specifying the details of the mathematical calculation. The claim specifies different operations (like the accumulation operation) being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. Hence, Claim 1 (as amended) is rejected with the same reasons and judgement as applied to below. See Claim Rejections under 35 U.S.C. 101 section below. 
Independent claims 19 and 20 (as amended) include the same limitations of now cancelled claims 2 and 3. As such, the rejection of said claims has been maintained with the same reasons and judgement as applied below to claim 1 (as amended). See Claim Rejections under 35 U.S.C. 101 section below.
	
Claim Rejections under 35 U.S.C. 103
6.	The rejection of claims 1, 4-5, 7-9, 11-14, 16, 17, 19, and 20 (as amended) under 35 U.S.C. 103 has been maintained herein. (Note: The claim limitations of cancelled claims 2 and 3 have been addressed in the rejection of claim 1 (as amended)). 
7.	The rejection of claim 6 under 35 U.S.C. 103 has been maintained herein. 
8.	The rejection of claims 10 and 18 under 35 U.S.C. 103 has been maintained herein.
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Howard nor JP2020 mention the distinctive features incorporated into amended claim 1 from claims 2 and 3. In support, Applicant contends that JP2020 discloses a large number of depthwise convolution intermediated output results to be stored in the on-chip random access memory, and that a large amount of on-chip memories are required, which causes an increase in chip area and cost, or the intermediate results are stored in an off-chip random access memory, which would bring a greater burden on the limited transmission bandwidth and increase the power consumption of the of the system.
Examiner respectfully disagrees with Applicant’s argument above as it is directly contradicted by the JP2020 and Howard references. To this effect JP2020 ¶ 4 of the Description states that the systems and methods are provided to reduce memory access time and improve computational efficiency. Data management involves placing multiple items such as neural network parameters and input feature maps in storage for regions and slices, and traffic between chips and main memory such as having RAM and computing units that can perform parallel operations. 
Furthermore, as set forth in the Non-Final Office Action dated 04/18/2022 the limitation of wherein the first predetermined number p is determined according to at least one of available space in the on-chip memory, number of the depthwise convolution calculation units, height and width, and channel number dimensions of the input feature map; was shown to be taught by Howard. To this effect, Howard at (¶0085) and (¶0086) and (Fig. 4A, 4B, 4C) was cited as teaching “A standard convolutional layer takes as input a DF×DF×M feature map F and produces a DF×DF×N feature map G where DF is the spatial width and height of a square input feature map,”
	This citation and the paragraphs surrounding it show the convolution calculations being performed which include the feature map, kernels (found in the figures), and output channels. 
 (¶0086) further teaching “M is the number of input channels (input depth), DG is the spatial width and height of a square output feature map and N is the number of output channel (output depth)”
	The output is shown here with M on N amount of output channels. 
 (¶0087) teaching “For notational simplicity it is assumed that the output feature map has the same spatial dimensions as the input and both feature maps” 
This citation teaches that the convolution above results in an output feature map which includes the input data (points) from the output channels. 
(¶0040) futher teaching “Thus, given knowledge of the effects of a particular width multiplier value, the existing performance parameters, and the desired performance parameters, a computing system can automatically determine the appropriate width multiplier value that will achieve the desired performance parameters.”
	This citation from Howard explains computational parameters in the context of efficiency and performance requirements. This citation and the ones below it express the ability for the system to determine a variable for the convolution operations to achieve a desired performance result based on the current available processing resources and calculation requirements.  (¶0073) teaching “and generating the width multiplier value based at least in part on the one or more desired performance parameters and one or more existing performance parameters associated with the existing convolutional neural network structure.” ]
 (Fig. 2) and (¶0070) “FIG. 2 depicting a flow chart diagram of an example method 200 to reduce computational costs associated with convolutional neural networks according to example embodiments of the present disclosure.”
	This figure from Howard teaches a general overview of the steps taken to perform the convolution process. Reference number 206 in particular discloses “determine a respective reduced number of filters for each of the one or more convolutional layers based at least in part on the width multiplier value” which is equivalent to the number of claim limitation as Howard discloses restructuring and carrying out operations within the layer based on this width as seen in paragraphs (¶0075)-(¶0078). 
Howard was further cited as teaching the limitation, wherein the performing step comprises: performing the depthwise convolution calculations according to the input feature map and the depthwise convolution kernels. To this effect Howard at (¶0028) was referenced as teaching “As noted, MobileNets can be built primarily from depthwise separable convolutions, which are a form of factorized convolutions that factorize a standard convolution into a depthwise convolution and a 1×1 convolution called a pointwise convolution.”
This citation teaching the use of depthwise and pointwise convolution calculations. , …
On the other hand, JP2020 was cited as teaching the remaining limitations of:  
…, to obtain intermediate feature values of the first predetermined number p of points on a second predetermined number m of depthwise convolution output channels (Pg. 6, Paragraph 4) teaching “the convolutional layer may be a depthwise separable convolution. In such a scenario, the convolutional layer may be decomposed into depthwise convolutions and 1 × 1 pointwise convolutions to combine the outputs of the depthwise convolutions. The convolutional layer may be divided into a layer for filtering (ie, depthwise convolutional layer) and a layer for combining (ie, pointwise convolutional layer). In some cases, in the depthwise convolutional layer, a single filter may be applied to each input channel, and in the pointwise convolutional layer a 1x1 convolution is performed to combine the outputs of the depthwise layer”
This paragraph teaches the depthwise convolutions being performed and the intermediate values being the values prior to the pointwise convolution being performed. 
 (Pg. 4, Paragraph 3, Lines 6-8) teaching “In some cases, the method is a step of determining the number of slices (slices) based on the number of channels for one layer, the adjacent space is divided into a plurality of regions, and each region is adjacent. Step, is a step of dividing an area in one of the plurality of regions into at least the number of slices (a plurality of
slices), each slice is adjacent”
	This citation is additional support for the variable amounts of channels.  
; performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on the second predetermined number m of depthwise convolution output channels and the pointwise convolution kernels, to obtain current pointwise convolution partial sums of the first predetermined number p of points on all the pointwise convolution output channels (Pg. 14, Paragraph 8) teaching In general, this paragraph from JP2020, goes over an embodiment of the convolution operation process and details the operation using a configurable amount of channels, input feature map size, and kernel size. It also explicitly mentions that the convolution is performed to create partial sums. The pointwise operation being performed on the intermediate data is created as a result of the depthwise operation. ]; respectively performing accumulation calculations on the current pointwise convolution partial sum of the first predetermined number p of points on all pointwise convolution output channels and previous accumulation calculation results of the first predetermined number p of points, so as to generate current accumulation calculation results of the first predetermined number p of points  (Pg. 14, Paragraph 8) This citation from JP2020 also mentioning that the accumulators will sum the outputs of the multipliers (the partial sums) to receive the final output of the convolution layer. 
; and repeating the above operations by performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on a next second predetermined number m of depthwise convolution output channels and the pointwise convolution kernels, and correspondingly performing subsequent operations, until the pointwise convolution calculations and accumulation calculations are completed on all of the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels[ (Pg. 14, Paragraph 8, Lines 6-9) teaching “The 128 multipliers may be configured to perform multiplications in parallel, and each of the multiple accumulators 1103 sums the outputs of the four multipliers and produces a partial sum result for one or more cycles. May be accumulated. The accumulated partial results may then be further summed and accumulated by one or more accumulators to produce the final output of the convolutional layer”
This citation shows the process is repeated over many cycles until the final output of the convolution layer is reached. ], the final accumulation calculation results of the first predetermined number p of points being output feature values of the first predetermined number p of points on all pointwise convolution output channels [ (Pg. 15, Lines 7-14) teaching “The same layout can also be used for 16 channel input feature maps by summing the products of 16 adjacent multipliers. In some cases, the adder / accumulator operates in parallel with the multiplier, so the result of adder 0'after the first clock cycle is the first point in the input feature map and the eight channels. Convolution with the first point of the kernel over. In the next clock cycle, the result of adder 0'is ΣH0W1Ci * K0R0S1Ci for i = 0-7. Alternatively, the adder / accumulator thus operating on subsequent clock cycles may have three clock cycles (e.g., one and two levels of addition for multiplication) to output the convolution of the first point. You may need 2) for. The number of multiplications is determined by the kernel size. In this example, convolutional output data, such as one point for one channel in the output feature map, may be obtained after at least four cycles.”
This citation from JP2020 showing the accumulators running through the MAC process in the convolution operation and resulting in an output feature map. ].
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard with the system for efficient data management and convolution operations as taught by JP2020. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increase in efficiency for computation and memory access time. [ JP2020 (Pg. 4, Paragraph 2) ]. This would facilitate the recognized benefit of a more efficient system overall that utilizes less computational resources to perform the same amount of operations or would perform them with the same amount of resources used but in a quicker manner.

Based on all of the aforementioned the rejection of independent claims 1, 19, and 20 (as amended) under 35 U.S.C. 103 has been maintained herein. For the at least same reasons set forth for claim 1 (as amended), the rejection of dependent claims 4-20 has been maintained under 35 U.S.C. 103. 

 Specification
The title of the invention is objected to because of the following informalities:
The title appears to have a typographical error “Neutral Network”. Examiner believes the Applicant meant “Neural Network”. 
Appropriate correction is required.
Claim Objections
Claims 4, 5, 9, 7,11, 14 and 17 and dependent claims therefrom are objected to because of the following informalities:  
Claims 4, 5, 9, 11, and 17 recite that are dependent on now cancelled claim 3. For purposes of compact prosecution Examiner has interpreted the claims to be dependent on claim 1 (as amended).
Claim descriptor in claims 7 and 14 read as “(original)” however the claims have been amended by Applicant and thus should read “(currently amended)”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under §101 as non-eligible subject matter

In regards to claim 1 (as amended), the claim is rejected because the claimed invention is directed to mathematical calculation without significantly more. The claim recites reading in data, performing mathematical calculations, obtaining a result and repeating the mathematical calculations on the results.

2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind and/or mathematical calculation but for the recitation of generic computer components.


A method for convolution calculation in a neural network, comprising: ….performing depthwise convolution calculations and pointwise convolution calculations by depthwise convolution calculation units and pointwise convolution calculation units (mathematical calculation being performed on data), according to the input feature map, the depthwise convolution kernels and the pointwise convolution kernels to obtain output feature values of a first predetermined number p of points on all pointwise convolution output channels; … and repeating above operation to obtain output feature values of all points on all pointwise convolution output channels (further repetition of the mathematical calculations).



2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “depthwise convolution calculation units” and “pointwise convolution calculation units”. As the claim is directed towards these components with a high level of generality (any portions of a generic processor can perform these functions and represent these units), the claim amounts to instructions to apply the exception using said generic computer components. The claim also recites limitations like reading in the data (input feature map and kernels) used in the mathematical calculation from DRAM and storing the output data in output channels located on an on-chip memory. As both of these limitations are also recited in high levels of generality, they amount to mere instructions for data transfer which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim is directed to an abstract idea.


2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform generic mathematical calculations and conversions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the steps which recite receiving data in the form of feature maps or kernels or storing output data in the output channels are steps which were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus are re-evaluated in Step 2B to determine if the steps are more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby a conclusion that the claimed obtaining and generation step are well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.



In regards to independent claim 19 (as amended), the claim is similar to independent claim 1 (as amended) except that claim 19 is directed towards an electronic device comprising a processor and memory with instructions to carry out the claimed limitations rather than a method as in claim 1. Seeing as claim 19 is similar to claim 1 except for explicit mention of a processor that is also recited in a high level of generality, the addition of another generic computer component to carry out the claim limitations does not provide significant changes and is just a rephrasing of how the claim language is to be carried out by generic computer components. The claim is also directed to an abstract idea and mathematical calculations without significantly more. The claim is rejected for similar reasons and judgement as applied to claim 1 (as amended).

In regards to independent claim 20 (as amended), it is directed towards a non-transitory computer-readable storage medium having instructions, that when carried out by a processor, cause a processor to perform the claim limitations similar to claims 1 and 19. Seeing as the claim is similar to the other two dependent claims but is directed towards a computer-readable storage medium that is recited in a high level of generality, rather than a processor, the addition of said storage does not provide any  significant change to the claim. The addition of generic computer memory containing instructions to carry out the instructions of the claim does not provide a meaningful limitation or provide significantly more to be considered past what is considered routine, well-understood or conventional in the art. The claim is also directed to an abstract idea and mathematical calculations without significantly more. The claim is rejected for similar reasons and judgement as applied to claim 1 as amended.

Claim 1 has been amended to incorporate the limitations of now cancelled claim 2. As such, the claim is directed towards determining how much data should be processed in one iteration of the calculation before the calculation is repeated on the remaining data. As this is just dividing the data based on variables which equate to the available processing resources, the claim limitation is a mathematical relationship that is being applied to the above calculation. As the amended claim 1 does not provide any additional meaningful limitation, it is rejected as a mathematical calculation with the same reasons and judgement as applied above. 

Claim 1 has been amended to incorporate the limitations of now cancelled claim 3. As such, the claim is directed to further specifying the details of the mathematical calculation. The claim specifies different operations (like the accumulation operation) being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. Hence, Claim 1 (as amended) is rejected with the same reasons and judgement as applied to above.
In regards to claim 4, specifies that the operations performed in claim 3 have a variable that is determined on two other variables. As the claim is directed towards specifying a mathematical relationship within the mathematical calculations, the claim is directed towards a mathematical calculation without much more. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 5, the claim is directed to further specifying the details of the mathematical calculations from claim 3. The claim specifies various mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 6, the claim is directed towards specifying that while one set of calculations will be carried out, another set of data will be read-in from the memory at the same time. As the claim is just specifying that the two operations, which were evaluated to be a mathematical calculation and a well-understood and conventional procedure respectively, happen concurrently, the claim is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 7, the claim is directed to further specifying the details of the mathematical calculations from claim 5. The claim specifies various mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 8, the claim is directed to further specifying the details of the mathematical calculations from claim 5. The claim specifies various mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.

In regards to claim 9, the claim is directed towards specifying storing intermediate data in a particular storage area after the calculation in claim 3 is carried out. As previously stated, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby a conclusion that the claimed storing step are well-understood, routine, conventional activities is supported under Berkheimer. Therefore, the claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.

In regards to claim 10, the claim is directed towards specifying additional operations to be carried out on the intermediate data of claim 9. As the claim recites further mathematical calculations without significantly more, the claim is directed towards mathematical calculations. Therefore, the claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1
In regards to claim 11, the claim is directed to further specifying the details of the mathematical calculations from claim 3. The claim specifies various mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 12, the claim is directed to further specifying the details of the mathematical calculations from claim 11. The claim specifies different mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 13, specifies that the operations performed in claim 12 have a variable that is determined on two other variables. As the claim is directed towards specifying a mathematical relationship within the mathematical calculations, the claim is directed towards a mathematical calculation without much more. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 14, the claim is directed to further specifying the details of the mathematical calculations from claim 12. The claim specifies different mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 15, the claim is directed to further specifying the details of the mathematical calculations from claim 14. The claim specifies different mathematical calculations being performed during the calculation operation and provides no other significant limitation. As the claim is directed towards further specificity of a mathematical calculation, it is directed towards a mathematical calculation. The claim is rejected with the same reasons and judgement as applied to claim 1.
In regards to claim 16, the claim is directed towards specifying storing intermediate data in a particular storage area after the calculation in claim 11 is carried out. As previously stated, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby a conclusion that the claimed storing step are well-understood, routine, conventional activities is supported under Berkheimer. Therefore, the claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.
In regards to claim 17, the claim is directed towards specifying storing intermediate data in a particular storage area after the calculation in claim 3 is carried out. As previously stated, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby a conclusion that the claimed storing step are well-understood, routine, conventional activities is supported under Berkheimer. Therefore, the claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.
In regards to claim 18, the claim is directed towards specifying additional operations to be carried out on the intermediate data of claim 17. As the claim recites further mathematical calculations without significantly more, the claim is directed towards mathematical calculations. Therefore, the claim is rejected as a mathematical calculation with the same reasons and judgement as applied to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7-9, 11-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US 20180137406 A1) and further in view of "JP2020" (JP 2020513637 A).
In regards to claim 1, Howard teaches the following seen below:
A method for convolution calculation in a neural network, comprising: reading an input feature map, depthwise convolution kernels and pointwise convolution kernels from a dynamic random access memory (DRAM);
[ (¶0085) and (¶0086) and (Fig. 4A, 4B, 4C) “A standard convolutional layer takes as input a DF×DF×M feature map F and produces a DF×DF×N feature map G where DF is the spatial width and height of a square input feature map”
	This citation along with the other above referenced citations teaches the input feature map, along with the use of depthwise and pointwise convolution kernels being input to the system for the use of a convolution. ]
[ (¶0049) “The user computing device 102 includes one or more processors 112 and a memory”… “The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices”
	This citation from Howard also teaches the use of the computing unit utilizing memory including RAM.  ]
performing depthwise convolution calculations and pointwise convolution calculations by depthwise convolution calculation units and pointwise convolution calculation units,
[ (¶0028) “As noted, MobileNets can be built primarily from depthwise separable convolutions, which are a form of factorized convolutions that factorize a standard convolution into a depthwise convolution and a 1×1 convolution called a pointwise convolution.”
	This citation teaches the use of depthwise and pointwise convolution calculations. Examiner notes that the units performing the calculations are taught by the secondary reference seen below but are kept with this limitation for clarity of the office action. ]
[ (¶0049) “The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause the user computing device 102 to perform operations.” ]
according to the input feature map, the depthwise convolution kernels and the pointwise convolution kernels to obtain output feature values of a first predetermined number p of points of the input feature map on all pointwise convolution output channels wherein the first predetermined number p is determined according to at least one of available space in the on-chip memory, number of the depthwise convolution calculation units, height and width, and channel number dimensions of the input feature map; ;
[ (¶0085) and (¶0086) and (Fig. 4A, 4B, 4C) “A standard convolutional layer takes as input a DF×DF×M feature map F and produces a DF×DF×N feature map G where DF is the spatial width and height of a square input feature map,”
	This citation and the paragraphs surrounding it show the convolution calculations being performed which include the feature map, kernels (found in the figures), and output channels. ]
[ (¶0086) “M is the number of input channels (input depth), DG is the spatial width and height of a square output feature map and N is the number of output channel (output depth)”
	The output is shown here with M on N amount of output channels. ]
[ (¶0087) “For notational simplicity it is assumed that the output feature map has the same spatial dimensions as the input and both feature maps” 
This citation teaches that the convolution above results in an output feature map which includes the input data (points) from the output channels. ]
[ (¶0040) “Thus, given knowledge of the effects of a particular width multiplier value, the existing performance parameters, and the desired performance parameters, a computing system can automatically determine the appropriate width multiplier value that will achieve the desired performance parameters.”
	This citation from Howard explains computational parameters in the context of efficiency and performance requirements. This citation and the ones below it express the ability for the system to determine a variable for the convolution operations to achieve a desired performance result based on the current available processing resources and calculation requirements. ][ (¶0073) “and generating the width multiplier value based at least in part on the one or more desired performance parameters and one or more existing performance parameters associated with the existing convolutional neural network structure.” ]
[ (Fig. 2) and (¶0070) “FIG. 2 depicts a flow chart diagram of an example method 200 to reduce computational costs associated with convolutional neural networks according to example embodiments of the present disclosure.”
	This figure from Howard teaches a general overview of the steps taken to perform the convolution process. Reference number 206 in particular discloses “determine a respective reduced number of filters for each of the one or more convolutional layers based at least in part on the width multiplier value” which is equivalent to the number of claim limitation as Howard discloses restructuring and carrying out operations within the layer based on this width as seen in paragraphs (¶0075)-(¶0078). ]
, wherein the performing step comprises: performing the depthwise convolution calculations according to the input feature map and the depthwise convolution kernels [ (¶0028) “As noted, MobileNets can be built primarily from depthwise separable convolutions, which are a form of factorized convolutions that factorize a standard convolution into a depthwise convolution and a 1×1 convolution called a pointwise convolution.”
This citation teaches the use of depthwise and pointwise convolution calculations. ], …

	What is not distinctly disclosed by Howard and is instead taught by JP2020 is seen below:
depthwise convolution calculation units and pointwise convolution calculation units,
[ (Pg. 8, Lines 18-19) “In some cases, the computing circuitry may include multiple multiplier-accumulator units (MACs)”
	The claim limitation, which recites units for both depthwise convolution calculation and pointwise convolution calculation, does not provide a clear structure for performing these tasks. As these units are not clearly defined to someone having ordinary skill in the art, the examiner looked to applicant’s specification for more detail. Applicant’s specification (¶0101) and other places refers to the convolution calculation units as multiplier adder units (MAC units). As such, JP2020 teaches the use of MACs in the processing unit, which Howard teaches is used to perform the operations, as seen in the claim limitation. ]
storing the output feature values of a first predetermined number p of points on all pointwise convolution output channels into an on-chip memory;
[ (Pg. 12, Paragraph 6, Lines 1-2) “The output feature map may be arranged in the same manner as the input data. For example, the output feature map may be stored in an adjacent space divided into adjacent slices”
	This citation from JP2020 teaches that the output may be stored in the same manner as the input data which the citation below shows can be stored on the on-chip memory. Examiner notes that the reference also discloses performing pointwise and depthwise convolution calculations which matches with the teachings of Howard. Further, the number of p points is taught by Howard as seen above. ]
[ (Pg. 7, Paragraph 12, Line 6) “The CNN model data and the input data may or may not be sent to the same on-chip memory” ]
and repeating above operation to obtain output feature values of all points on all pointwise convolution output channels
[ (Pg. 6, Paragraph 13, Lines 1-3) “The convolutional layer receives as input N feature maps. Each input feature map is convolved with a shift window with a K × K kernel to produce one pixel in one output feature map. The shift window stride is S, which is usually less than K. A total of M output feature maps form the set of input feature maps for the next convolutional layer.”
This citation from JP2020 teaches that for each of the N inputs, there will be the set of convolution operations performed. This shows that all the input feature maps will be utilized for the output channels. ]
[ (Pg. 15, Paragraph 7, Lines 7-8) “The convolution operation is applied over the entire input feature map. For example, after at least eight cycles, eight convolutional output results may be obtained”
	This strengthens the citation above showing the entire input feature map will have the cycle repeated on it for as many cycles as needed to obtain the output results. ]
…, to obtain intermediate feature values of the first predetermined number p of points on a second predetermined number m of depthwise convolution output channels [ (Pg. 6, Paragraph 4) “the convolutional layer may be a depthwise separable convolution. In such a scenario, the convolutional layer may be decomposed into depthwise convolutions and 1 × 1 pointwise convolutions to combine the outputs of the depthwise convolutions. The convolutional layer may be divided into a layer for filtering (ie, depthwise convolutional layer) and a layer for combining (ie, pointwise convolutional layer). In some cases, in the depthwise convolutional layer, a single filter may be applied to each input channel, and in the pointwise convolutional layer a 1x1 convolution is performed to combine the outputs of the depthwise layer”
This paragraph teaches the depthwise convolutions being performed and the intermediate values being the values prior to the pointwise convolution being performed. ]
 [ (Pg. 4, Paragraph 3, Lines 6-8) “In some cases, the method is a step of determining the number of slices (slices) based on the number of channels for one layer, the adjacent space is divided into a plurality of regions, and each region is adjacent. Step, is a step of dividing an area in one of the plurality of regions into at least the number of slices (a plurality of
slices), each slice is adjacent”
	This citation is additional support for the variable amounts of channels.  ]
; performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on the second predetermined number m of depthwise convolution output channels and the pointwise convolution kernels, to obtain current pointwise convolution partial sums of the first predetermined number p of points on all the pointwise convolution output channels [ (Pg. 14, Paragraph 8) In general, this paragraph from JP2020, goes over an embodiment of the convolution operation process and details the operation using a configurable amount of channels, input feature map size, and kernel size. It also explicitly mentions that the convolution is performed to create partial sums. The pointwise operation being performed on the intermediate data is created as a result of the depthwise operation. ]; respectively performing accumulation calculations on the current pointwise convolution partial sum of the first predetermined number p of points on all pointwise convolution output channels and previous accumulation calculation results of the first predetermined number p of points, so as to generate current accumulation calculation results of the first predetermined number p of points [ (Pg. 14, Paragraph 8) This citation from JP2020 also mentions that the accumulators will sum the outputs of the multipliers (the partial sums) to receive the final output of the convolution layer. ]
; and repeating the above operations by performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on a next second predetermined number m of depthwise convolution output channels and the pointwise convolution kernels, and correspondingly performing subsequent operations, until the pointwise convolution calculations and accumulation calculations are completed on all of the intermediate feature values of the first predetermined number p of points on all depthwise convolution output channels[ (Pg. 14, Paragraph 8, Lines 6-9) “The 128 multipliers may be configured to perform multiplications in parallel, and each of the multiple accumulators 1103 sums the outputs of the four multipliers and produces a partial sum result for one or more cycles. May be accumulated. The accumulated partial results may then be further summed and accumulated by one or more accumulators to produce the final output of the convolutional layer”
This citation shows the process is repeated over many cycles until the final output of the convolution layer is reached. ], the final accumulation calculation results of the first predetermined number p of points being output feature values of the first predetermined number p of points on all pointwise convolution output channels [ (Pg. 15, Lines 7-14) “The same layout can also be used for 16 channel input feature maps by summing the products of 16 adjacent multipliers. In some cases, the adder / accumulator operates in parallel with the multiplier, so the result of adder 0'after the first clock cycle is the first point in the input feature map and the eight channels. Convolution with the first point of the kernel over. In the next clock cycle, the result of adder 0'is ΣH0W1Ci * K0R0S1Ci for i = 0-7. Alternatively, the adder / accumulator thus operating on subsequent clock cycles may have three clock cycles (e.g., one and two levels of addition for multiplication) to output the convolution of the first point. You may need 2) for. The number of multiplications is determined by the kernel size. In this example, convolutional output data, such as one point for one channel in the output feature map, may be obtained after at least four cycles.”
This citation from JP2020 shows the accumulators running through the MAC process in the convolution operation and resulting in an output feature map. ].
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard with the system for efficient data management and convolution operations as taught by JP2020. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increase in efficiency for computation and memory access time. [ JP2020 (Pg. 4, Paragraph 2) ]. This would facilitate the recognized benefit of a more efficient system overall that utilizes less computational resources to perform the same amount of operations or would perform them with the same amount of resources used but in a quicker manner. 


In regards to claim 4, The method of claim [1], is taught by Howard/JP2020 as seen in the rejection for claim [1] above. Howard continues by teaching the following:
wherein the second predetermined number m is determined according to a number of depthwise convolution calculation Units and the first predetermined number p.
[ (¶0040) “Thus, given knowledge of the effects of a particular width multiplier value, the existing performance parameters, and the desired performance parameters, a computing system can automatically determine the appropriate width multiplier value that will achieve the desired performance parameters.”
	This citation from Howard explains computational parameters in the context of efficiency and performance requirements. This citation and the one below express the ability for the system to determine a variable for the convolution operations to achieve a desired performance result based on the current available processing resources and calculation requirements. ][ (¶0073) “and generating the width multiplier value based at least in part on the one or more desired performance parameters and one or more existing performance parameters associated with the existing convolutional neural network structure.” 
This citation further shows that the system determined variable is based off the existing neural network structure (processing resources, layers, computations etc.) ]






In regards to claim 5, The method of claim [1], is taught by Howard/JP2020 as seen in the rejection for claim [1] above. Howard continues by teaching the following:
wherein performing the depthwise convolution calculations according to the input feature map and the depthwise convolution kernels, to obtain intermediate feature values of the first predetermined number p of points on a next second predetermined number m of depthwise convolution output channels comprises: reading input feature values of a first predetermined number p of groups of points on a second predetermined number m of input channels from the input feature map,
 [ (¶0087) “A standard convolutional layer takes as input a DF×DF×M feature map F and produces a DF×DF×N feature map G where DF is the spatial width and height of a square input feature map, M is the number of input channels”
	This citation teaches the input feature values (input feature map) and the input channels being in the form of a variable equation that can be modified. ]
[ (¶0040) “As described above, in certain scenarios, the computational and parameter gains associated with use of a width multiplier as described herein can be mathematically discernable. For example, in the context of depthwise separable layers, use of a width multiplier α can have the effect of reducing computational cost and the number of parameters by roughly α2. Thus, given knowledge of the effects of a particular width multiplier value, the existing performance parameters, and the desired performance parameters, a computing system can automatically determine the appropriate width multiplier value that will achieve the desired performance parameters.”
	Here, Howard teaches that the system can determine the width which is used to indirectly or directly determine the number of channels (as seen in ¶0035).  ]
	What is not distinctly disclosed by Howard and is instead taught by JP2020 is seen below:
reading weight values in corresponding second predetermined number n of depthwise convolution kernels corresponding to the input feature values of the first predetermined number p of groups of points on the second predetermined number m of input channels;
[ (Pg. 7, Paragraph 7, Lines 2-4) “Both the full connectivity layer and the multi-channel convolutional layer contain a number of numerical weights or parameters that represent the strength of the connection between neurons. The data to be loaded into the integrated circuit on the chip may be prepared by the host processor and stored in main memory, or the data may be sent to the chip in batch mode.”
	This citation teaches the input of weights for the depthwise convolution operation. ]
and respectively performing the depthwise convolution calculations on the input feature values of the first predetermined number p of groups of points on the second predetermined number m of input channels with weight values in the corresponding second predetermined number m of depthwise convolution kernels to obtain intermediate feature values of the first predetermined number p of points respectively corresponding to the first predetermined number p of groups of points on the second predetermined number m of depthwise convolution output channels.
[ (Pg. 6, Paragraph 5, Lines 6-10) “The convolutional layer applies a filter to the input feature map to extract the embedded visual features and produce an output feature map. In some embodiments, the parameter dimension may be four-dimensional and the input / output feature map may be three-dimensional. For example, each feature map may be three-dimensional, including a two-dimensional plane over several channels, the three-dimensional feature map being processed by a group of three-dimensional filters in a convolutional layer. In some cases, there may be a one-dimensional bias added to the convolution result. For example, the shape of the input feature map surface having a size of HxH (i.e., weight and height) over the C channel,” 
	This paragraph and the surrounding paragraphs from JP2020 describe the convolutional layer and the depthwise convolution being performed. In particular, the citation mentions the convolution operation being performed with the weights being an additional bias within the channels corresponding to the depthwise convolutions. Examiner notes that the output of the depthwise convolution prior to the pointwise convolution being performed will be the intermediate data values. ]
	Please refer to the motivation to combine from claim 1.

In regards to claim 7, The method of claim 5, is taught by Howard/JP2020 as seen in the rejection for claim 5 above. Howard continues by teaching the following:
wherein reading input feature values of a first predetermined number p of groups of points on a second predetermined number m of input channels from the input feature map comprises: reading the input feature values of the first predetermined number p of groups of points on the second predetermined number m of input channels from the input feature map,
[ (¶0087) “A standard convolutional layer takes as input a DF×DF×M feature map F and produces a DF×DF×N feature map G where DF is the spatial width and height of a square input feature map, M is the number of input channels”
	This citation teaches the input feature values (input feature map) and the input channels being in the form of a variable equation that can be modified. Examiner notes that the recited portion of the previous claim is taught by the rejection for claim 5 as seen above. ]
[ (¶0040) “As described above, in certain scenarios, the computational and parameter gains associated with use of a width multiplier as described herein can be mathematically discernable. For example, in the context of depthwise separable layers, use of a width multiplier α can have the effect of reducing computational cost and the number of parameters by roughly α2. Thus, given knowledge of the effects of a particular width multiplier value, the existing performance parameters, and the desired performance parameters, a computing system can automatically determine the appropriate width multiplier value that will achieve the desired performance parameters.”
	Here, Howard teaches that the system can determine the width which is used to indirectly or directly determine the number of channels (as seen in ¶0035).  ]
each group of points having a width and a height equal to a width and a height of the weight values in the depthwise convolution kernel,
[ (¶0087) “A standard convolutional layer takes as input a DF×DF×M feature map F and produces a DF×DF×N feature map G where DF is the spatial width and height of a square input feature map, M is the number of input channels (input depth), DG is the spatial width and height of a square output feature map”
	This citation from Howard teaches a square (width and height being equivalent) input. ]
[ (¶0088) “convolution kernel K of size DK×DK×M×N where DK is the spatial dimension of the kernel assumed to be square and M is number of input channels and N is the number of output channels as defined previously.”
	This citation shows the output convolutional kernel also being a square, making them equivalent. ]
What is not distinctly disclosed by Howard and is instead taught by JP2020 is seen below:
and two adjacent groups of pints having a stride equal to a stride of the depthwise convolutional calculation.
[ (Pg. 6, Paragraph 8, 10 and 13)
	Examiner notes that the claim limitation seems to have an error in which “pint” should be “point” and is being interpreted as “point” for the purposes of this office action. These two paragraphs from JP2020, which discuss the use of strides in convolution operations, detail strides being set as hyper-parameters and therefore being equivalent in stride to the depthwise convolution. Further, the citation also teaches the strides being used in overlapping fashion with different “shift windows” showing the plurality of adjacent groups of points. ]
	Please refer to the motivation to combine from claim 1


In regards to claim 8, The method of claim 5, is taught by Howard/JP2020 as seen in the rejection for claim 5 above. JP2020 continues by teaching the following:
wherein respectively performing the depthwise convolution calculations on the input feature values of the first predetermined number p of groups of points on the second predetermined number m of input channels with weight values in the corresponding second predetermined number m of depthwise convolution kernel to obtain intermediate feature values of the first predetermined number p of points respectively corresponding to the first predetermined number p of groups of points on the second predetermined number m of depthwise convolution output channels comprises: performing following operations for each group of points in the first predetermined number p of groups of points: respectively performing multiplication calculations on the input feature values of one point in the group of points on the second predetermined number m of input channels and a corresponding weight value in the corresponding second predetermined number m of depthwise convolution kernel, to obtain current multiplication calculation results of the group of points;
[ (Pg. 8, Paragraph 5, line 6-8) “Each multiplier may include a first input for receiving a value of the input signal and a second input for receiving a weight or kernel parameter. The multiplier may be a hardware component that performs a multiplication operation on integer or fixed point inputs.”
This citation from JP2020 teaches the multiplication of the input and the weights. Input being equivalent to the group of points. Examiner notes that the recited portion of the claim that is from claim 5 has been taught in the rejection for claim 5 as seen above. ]
respectively performing accumulation calculations on the current multiplication calculation results of the group of points and previous multiplication calculation results of the group of points, to generate current accumulation calculation results of the group of points;
[ (Pg. 8, Paragraph 6) “  The accumulator may include one or more adders for summing the products from the outputs of the multipliers. The adder may be a number-input adder”
	This citation teaches accumulating and adding the outputs of the multiplication operations. ]
and repeating the above operations by respectively performing multiplication calculations on input feature values of a next point of the group of points on the second predetermined number m of input channels and a corresponding next one weight value in the corresponding second predetermined number m of depthwise convolution kernels and correspondingly performing subsequent operations, until the multiplication calculations and accumulation calculations are completed on the input feature values of all points of the group of points on the second predetermined number m of input channels, the final accumulation calculation results of the group of points being intermediate feature values of one point corresponding to the group of points on the second predetermined number m of depthwise convolution output channels.
[ (Pg. 16, Paragraph 3) “The convolution operation is applied over the entire input feature map until it is finished”
	This paragraph that starts with “Specifically, the 16…” goes on to describe the process outline above of carrying out the multiplication operations and then the accumulate operations. The quoted portion of the citation shows that this process is repeated until all points of the input data has been completed. ]
	Please refer to the motivation to combine from claim 1


In regards to claim 9, The method of claim [1], is taught by Howard/JP2020 as seen in the rejection for claim [1] above. JP2020 continues by teaching the following:
further comprising: storing each intermediate feature value in the on-chip memory after obtaining the intermediate feature values of the first predetermined number p of points on the second predetermined number m of depthwise convolution output channels.
[ (Pg. 8, Paragraph 10) “The integrated circuit may further include various internal communication on the chip and other components for communication between the external memory and the chip. The component may include a buffer for efficient reuse of input or intermediate data. The size of the buffer can range anywhere from 100kB to 500kB.” 
	This citation teaches the storing of intermediate data from the convolution operations to the on-chip memory (buffer). Examiner notes that the claim limitation operations that result in the intermediate values are taught in the rejection for claim 3 as seen above. ]
	Please refer to the motivation to combine from claim 1


In regards to claim 11, The method of claim [1], is taught by Howard/JP2020 as seen in the rejection for claim 3 above. JP2020 continues by teaching the following:
wherein performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on the second predetermined number m of depthwise convolution output channels and the pointwise convolution kernels, to obtain current pointwise convolution partial sums of the first predetermined number p of points on all the pointwise convolution output channels comprises: performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on a third predetermined number m' of depthwise convolution output channels with weight values on a corresponding third predetermined number m' of pointwise convolution channels in all pointwise convolution kernels, 
[ (Pg. 10, Lines 1-2) “  As described above, in the convolution layer, the convolution operation shown in the equation can be executed with high parallel processing. However, a significant
amount of intermediate data, i.e. the partial sum of the convolutional results, can be produced simultaneously by the parallel multiplier-accumulator unit”
	This citation from JP2020 shows the convolution process (which includes depthwise separable convolution operations) also creating intermediate feature values on the input data. ]
[ (Pg. 4, Paragraph 3, Lines 6-8) “In some cases, the method is a step of determining the number of slices (slices) based on the number of channels for one layer, the adjacent space is divided into a plurality of regions, and each region is adjacent. Step, is a step of dividing an area in one of the plurality of regions into at least the number of slices (a plurality of
slices), each slice is adjacent”
	This citation shows the variable number of channels. Although it is not explicit about picking a particular number of channel groups, the art teaches it can be any reasonable variable number. ]
respectively, to obtain current pointwise convolution sub-partial sums of the first predetermined number p of points on all pointwise convolution output channels;
[ (Pg. 14, Paragraph 8) 
	In general, this paragraph from JP2020, goes over an embodiment of the convolution operation process and details the operation using a configurable amount of channels, input feature map size, and kernel size. It also explicitly mentions that the convolution is performed to create partial sums. ]
respectively performing accumulation calculations on the current pointwise convolution sub-partial sums of the first predetermined number p of points on all pointwise convolution output channels and the previous accumulation calculation sub-results of the first predetermined number p of points, to generate the current accumulation calculation sub-results of the first predetermined number p of points;
[ (Pg. 14, Paragraph 8) 
	This citation from JP2020 also mentions that the accumulators will sum the outputs of the multipliers (the partial sums) to receive the final output of the convolution layer. ]
and repeating the above operations by performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on a next third predetermined number m' of depthwise convolution output channels with weight values on a corresponding next third predetermined number m' of pointwise convolution channels in all pointwise convolution kernels, respectively, and correspondingly performing subsequent operations, until the pointwise convolution calculations and accumulation calculations are completed on all of intermediate feature values of the first predetermined number p of points on the second predetermined number m of depthwise convolution output channels,
[ (Pg. 14, Paragraph 8, Lines 6-9) “The 128 multipliers may be configured to perform multiplications in parallel, and each of the multiple accumulators 1103 sums the outputs of the four multipliers and produces a partial sum result for one or more cycles. May be accumulated. The accumulated partial results may then be further summed and accumulated by one or more accumulators to produce the final output of the convolutional layer”
	This citation shows the process is repeated over many cycles until the final output of the convolution layer is reached. ]
 the final accumulation calculation sub- results of the first predetermined number p of points being the current pointwise convolution partial sums of the first predetermined number p of points on all pointwise convolution output channels-
[ (Pg. 15, Lines 7-14) “The same layout can also be used for 16 channel input feature maps by summing the products of 16 adjacent multipliers. In some cases, the adder / accumulator operates in parallel with the multiplier, so the result of adder 0'after the first clock cycle is the first point in the input feature map and the eight channels. Convolution with the first point of the kernel over. In the next clock cycle, the result of adder 0'is ΣH0W1Ci * K0R0S1Ci for i = 0-7. Alternatively, the adder / accumulator thus operating on subsequent clock cycles may have three clock cycles (e.g., one and two levels of addition for multiplication) to output the convolution of the first point. You may need 2) for. The number of multiplications is determined by the kernel size. In this example, convolutional output data, such as one point for one channel in the output feature map, may be obtained after at least four cycles.”
	This citation from JP2020 shows the accumulators running through the MAC process in the convolution operation and resulting in an output feature map. ]
	Please refer to the motivation to combine from claim 1.





In regards to claim 12, The method of claim 11, is taught by Howard/JP2020 as seen in the rejection for claim 11 above. JP2020 continues by teaching the following:
wherein performing the pointwise convolution calculations according to intermediate feature values of the first predetermined number p of points on a third predetermined number m' of depthwise convolution output channels with weight values on a corresponding third predetermined number m' of pointwise convolution channels in all pointwise convolution kernels, respectively, to obtain a current pointwise convolution sub-partial sums of the first predetermined number p of points on all pointwise convolution output channels comprises: performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on the third predetermined number m' of depthwise convolution output channels with weight values on the corresponding third predetermined number m' of pointwise convolution channels in a fourth predetermined number n of pointwise convolution kernels,
[ (Pg. 10, Lines 1-2) “  As described above, in the convolution layer, the convolution operation shown in the equation can be executed with high parallel processing. However, a significant
amount of intermediate data, i.e. the partial sum of the convolutional results, can be produced simultaneously by the parallel multiplier-accumulator unit”
	This citation from JP2020 shows the convolution process (which includes depthwise separable convolution operations) also creating intermediate feature values on the input data can be run in parallel and be run in a data pipeline with the intermediate data being used down the pipeline for the following operation. ]
[ (Pg. 4, Paragraph 3, Lines 6-8) “In some cases, the method is a step of determining the number of slices (slices) based on the number of channels for one layer, the adjacent space is divided into a plurality of regions, and each region is adjacent. Step, is a step of dividing an area in one of the plurality of regions into at least the number of slices (a plurality of
slices), each slice is adjacent”
	This citation shows the variable number of channels. Although it is not explicit about picking a particular number of channel groups, the art teaches it can be any reasonable variable number. ]
 to obtain current pointwise convolution sub-partial sums of the first predetermined number p of points on a fourth predetermined number n of pointwise convolution output channels corresponding to the fourth predetermined number n of pointwise convolution kernels,
[ (Pg. 14, Paragraph 8) 
	In general, this paragraph from JP2020, goes over an embodiment of the convolution operation process and details the operation using a configurable amount of channels, input feature map size, and kernel size. It also explicitly mentions that the convolution is performed to create the pointwise sub-partial sums that can be accumulated to create the final output of the layer. ]
and repeating the above operations by performing the pointwise convolution calculations on the intermediate feature values of the first predetermined number p of points on the third predetermined number m' of depthwise convolution output channels with weight values on the corresponding third predetermined number m' of pointwise convolution channels in a next fourth predetermined number n of pointwise convolution kernels, to obtain current pointwise convolution sub-partial sums of the first predetermined number p of points on a next fourth predetermined number n of pointwise convolution output channels corresponding to the next fourth predetermined number n of pointwise convolution kernels, until the current pointwise convolution sub-partial sums of the first predetermined number p of points on all pointwise convolutional output channels.
[ (Pg. 14, Paragraph 8, Lines 6-9) “The 128 multipliers may be configured to perform multiplications in parallel, and each of the multiple accumulators 1103 sums the outputs of the four multipliers and produces a partial sum result for one or more cycles. May be accumulated. The accumulated partial results may then be further summed and accumulated by one or more accumulators to produce the final output of the convolutional layer”
	This citation shows the process is repeated over many cycles until the final output of the convolution layer is reached. ]
	Please refer to the motivation to combine from claim 1. 





In regards to claim 13, The method of claim 12, is taught by Howard/JP2020 as seen in the rejection for claim 12 above. Howard continues by teaching the following:
wherein the third predetermined number m' and the fourth preset number n are determined according to a number of pointwise convolution calculation units and the first predetermined number p.
[ (¶0040) “Thus, given knowledge of the effects of a particular width multiplier value, the existing performance parameters, and the desired performance parameters, a computing system can automatically determine the appropriate width multiplier value that will achieve the desired performance parameters.”
	This citation from Howard explains computational parameters in the context of efficiency and performance requirements. This citation and the one below express the ability for the system to determine a variable for the convolution operations to achieve a desired performance result based on the current available processing resources and calculation requirements. ][ (¶0073) “and generating the width multiplier value based at least in part on the one or more desired performance parameters and one or more existing performance parameters associated with the existing convolutional neural network structure.” 
This citation further shows that the system determined variable is based off the existing neural network structure (processing resources, layers, computations etc.) ]






In regards to claim 14, The method of claim 12, is taught by Howard/JP2020 as seen in the rejection for claim 12 above. JP2020 continues by teaching the following:
wherein performing the pointwise convolution calculations according to the intermediate feature values of the first predetermined number p of points on the third predetermined number- m' of depthwise convolution output channels with weight values on the corresponding third predetermined number m' of pointwise convolution channels in a fourth predetermined number n of pointwise convolution kernels, to obtain the current pointwise convolution sub- partial sum of the first predetermined number p of points on a fourth predetermined number n of pointwise convolution output channels corresponding to the fourth predetermined number n of pointwise convolution kernels comprises: reading the intermediate feature values of the first predetermined number p of points on the third predetermined number m' of depthwise convolution output channels from the intermediate feature values of the first predetermined number p of points on the second predetermined number m of depthwise convolution output channels;
[ (Pg. 6, Paragraph 4) “the convolutional layer may be a depthwise separable convolution. In such a scenario, the convolutional layer may be decomposed into depthwis convolutions and 1 × 1 pointwise convolutions to combine the outputs of the depthwise convolutions. The convolutional layer may be divided into a layer for filtering (ie, depthwise convolutional layer) and a layer for combining (ie, pointwise convolutional layer). In some cases, in the depthwise convolutional layer, a single filter may be applied to each input channel, and in the pointwise convolutional layer a 1x1 convolution is performed to combine the outputs of the depthwise layer”
This paragraph teaches the depthwise convolutions being performed and the intermediate values being the values prior to the pointwise convolution being performed. Examiner notes that the claim limitation from claim 12 is taught in the rejection for claim 12 above. ]
reading weight values on the corresponding third predetermined number m' of pointwise convolution channels in the fourth predetermined number n of pointwise convolution kernels correspondingly to the intermediate feature values of the first predetermined number p of points on the third predetermined number m' of depthwise convolution output channels;
[ (Pg. 7, Paragraph 7, Lines 2-4) “Both the full connectivity layer and the multi-channel convolutional layer contain a number of numerical weights or parameters that represent the strength of the connection between neurons. The data to be loaded into the integrated circuit on the chip may be prepared by the host processor and stored in main memory, or the data may be sent to the chip in batch mode.”
	This citation teaches the input of weights for the depthwise convolution operation. ]
and respecitively performing the pointwise convolution calculations on the intermediate feature values of the first predetermined number P of points on the third predetermined number m' of depthwise convolution output channels and weight values on the corresponding third predetermined number m' of pointwise convolution channels in the fourth predetermined number n of pointwise convolution kernels, to obtain a current pointwise convolution sub-partial sums of the first predetermined number p of points on a fourth predetermined number n of pointwise convolution output channels corresponding to the fourth predetermined number n of pointwise convolution kernels.
[ (Pg. 6, Paragraph 4) “The convolutional layer may be divided into a layer for filtering (ie,
depthwise convolutional layer) and a layer for combining (ie, pointwise convolutional layer). In some cases, in the depthwise convolutional layer, a single filter may be applied to each input channel, and in the pointwise convolutional layer a 1x1 convolution is performed to combine the outputs of the depthwise layer”
	This citation shows that the pointwise convolution is carried out and the output would be the sub-partial sums. ]
[ (Pg. 4, Paragraph 3, Lines 6-8) “In some cases, the method is a step of determining the number of slices (slices) based on the number of channels for one layer, the adjacent space is divided into a plurality of regions, and each region is adjacent. Step, is a step of dividing an area in one of the plurality of regions into at least the number of slices (a plurality of
slices), each slice is adjacent”
	This citation shows the variable number of channels. ]
	Please refer to the motivation to combine from claim 1. 


In regards to claim 16, The method of claim 11, is taught by Howard/JP2020 as seen in the rejection for claim 11 above. JP2020 continues by teaching the following:
further comprising: storing the current accumulation calculation sub-results of the first predetermined number p of points in the on-chip memory after generating the current accumulation calculation sub-results, to cover the previous accumulation calculation sub-results of the first predetermined number p of points.
 [ (Pg. 14, Paragraph 8, Lines 3-7) “One or more multiplexers 1111 may receive control signals for controlling the data transmission path. The data transmission path may include retrieving data from on-chip RAM to the computing unit. In some cases, the data transmission path may also include interconnections between multipliers and adders. In each cycle, the computing unit may be able to process multiple input values in parallel. In the example shown, the computing unit may be able to process 128 input feature map data and 128 parameters in parallel. The 128 multipliers may be configured to perform multiplications in parallel, and each of the multiple accumulators 1103 sums the outputs of the four multipliers and produces a partial sum result for one or more cycles.”
	This citation from JP2020 teaches the multipliers (which the start of the paragraph notes is for the convolution operation, hence this data being the sub-results) having the data path that is connected to the on-chip RAM which is a form of memory. ]
	Please refer to the motivation to combine from claim 1.

In regards to claim 17, The method of claim [1], is taught by Howard/JP2020 as seen in the rejection for claim 3 above. JP2020 continues by teaching the following:
further comprising: storing the current accumulation calculation results of the first predetermined number p of points in the on-chip memory after generating the current accumulation calculation results, to cover the previous accumulation calculation results of the first predetermined number p of points.
[ (Pg. 14, Paragraph 8, Lines 8-10) “The accumulated partial results may then be further summed and accumulated by one or more accumulators to produce the final output of the convolutional layer. In some cases, buffer storage is not needed by the data flow. In some cases, a buffer or memory space on RAM may be used to store intermediate results” 
This citation teaches the accumulation data may be stored on the on-chip RAM as seen in the earlier portion of the paragraph but also cited below for convenience of the applicant. ]
[ (Pg. 14, Paragraph 8, Lines 3-5) “One or more multiplexers 1111 may receive control signals for controlling the data transmission path. The data transmission path may include retrieving data from on-chip RAM to the computing unit. In some cases, the data transmission path may also include interconnections between multipliers and adders” ]
	Please refer to the motivation to combine from claim 1.





In regards to claim 19, Howard teaches the following:
An electronic device, comprising: a processor;
[ (¶0049) “The user computing device 102 includes one or more processors” ]
and a memory having computer program instructions stored therein, when executed by the processor, making the processor to perform a method for convolution calculation in a neural network
 [ (¶0049) “The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause the user computing device 102 to perform operations.” ]
[ (¶0028) “As noted, MobileNets can be built primarily from depthwise separable convolutions, which are a form of factorized convolutions that factorize a standard convolution” ]
comprising: reading an input feature map, depthwise convolution kernels and pointwise convolution kernels from a dynamic random access memory (DRAM);
[ (¶0049) “The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof. The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause the user computing device 102 to perform operations.” 
	This citation teaches the memory housing the instructions and the data that will be used to perform the operations. ]
[ (¶0090) “Standard convolutions have the computational cost of: D K ·D K ·M·N·D F ·D F  (1)
where the computational cost depends multiplicatively on the number of input channels M, the number of output channels N the kernel size Dk×Dk and the feature map size DF×DF”
	This paragraph and the ones surrounding it, have Howard teaching the use of the input feature map, channel size and kernels. ]
performing depthwise convolution calculations and pointwise convolution calculations by depthwise convolution calculation units and pointwise convolution calculation units, according to the input feature map, the depthwise convolution kernels and the pointwise convolution kernels to obtain output feature values of a first predetermined number p of points on all pointwise convolution output channels;
[ (¶0086) “FIGS. 4A-C show how a standard convolution (FIG. 4A) is factorized into a depthwise convolution (FIG. 4B) and a 1×1 pointwise convolution (FIG. 4C)”
	This paragraph and the ones around it highlight the depthwise convolution and pointwise convolution operation and their use of the input feature maps, convolutional kernels, output channels and data points in said process. Examiner notes that that the calculation units are not explicitly disclosed by Howard and will be taught by the secondary reference below but are kept attached to the claim limitation for clarity of the office action. ]
	What is not distinctly disclosed by Howard and is instead taught by JP2020 is seen below:
by depthwise convolution calculation units and pointwise convolution calculation units
[ (Pg. 8, Lines 18-19) “In some cases, the computing circuitry may include multiple multiplier-accumulator units (MACs)”
	The claim limitation, which recites units for both depthwise convolution calculation and pointwise convolution calculation, does not provide a clear structure for performing these tasks. As these units are not clearly defined to someone having ordinary skill in the art, the examiner looked to applicant’s specification for more detail. Applicant’s specification (¶0101) and other places refers to the convolution calculation units as multiplier adder units (MAC units). As such, JP2020 teaches the use of MACs in the processing unit, which is used to perform the operations as seen in the claim limitation. ]
storing the output feature values of a first predetermined number p of points on all pointwise convolution output channels into an on-chip memory;
[ (Pg. 12, Paragraph 6, Lines 1-2) “The output feature map may be arranged in the same manner as the input data. For example, the output feature map may be stored in an adjacent space divided into adjacent slices”
	This citation from JP2020 teaches that the output may be stored in the same manner as the input data which the citation below shows can be stored on the on-chip memory. Examiner notes that the reference also discloses performing pointwise and depthwise convolution calculations which matches with the teachings of Howard. Further, the number of p points is taught by Howard as seen above. ]
[ (Pg. 7, Paragraph 12, Line 6) “The CNN model data and the input data may or may not be sent to the same on-chip memory” ]
and repeating above operation to obtain output feature values of all points on all pointwise convolution output channels.
 [ (Pg. 6, Paragraph 13, Lines 1-3) “The convolutional layer receives as input N feature maps. Each input feature map is convolved with a shift window with a K × K kernel to produce one pixel in one output feature map. The shift window stride is S, which is usually less than K. A total of M output feature maps form the set of input feature maps for the next convolutional layer.”
This citation from JP2020 teaches that for each of the N inputs, there will be the set of convolution operations performed. This shows that all the input feature maps will be utilized for the output channels. ]
[ (Pg. 15, Pargaraph 7, Lines 7-8) “The convolution operation is applied over the entire input feature map. For example, after at least eight cycles, eight convolutional output results may be obtained”
	This strengthens the citation above showing the entire input feature map and therefore all the points will have the operation performed on them. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard with the system for efficient data management and convolution operations as taught by JP2020. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increase in efficiency for computation and memory access time. [ JP2020 (Pg. 4, Paragraph 2) ]. This would facilitate the recognized benefit of a more efficient system overall that utilizes less computational resources to perform the same amount of operations or would perform them with the same amount of resources used but in a quicker manner.






In regards to claim 20, Howard teaches the following:
A computer-readable storage medium having computer program instructions stored thereon,
[ (¶0049) “The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof” ]
when executed by the processor, making a processor to perform a method for convolution calculation in a neural network comprising;
[ (¶0049) “The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause the user computing device 102 to perform operations.” ]
[ (¶0028) “As noted, MobileNets can be built primarily from depthwise separable convolutions, which are a form of factorized convolutions that factorize a standard convolution” ]
reading an input feature map, depthwise convolution kernels and pointwise convolution kernels from a dynamic random access memory (DRAM);
[ (¶0049) “The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof. The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause the user computing device 102 to perform operations.” 
	This citation teaches the memory housing the instructions and the data that will be used to perform the operations. ]
[ (¶0090) “Standard convolutions have the computational cost of: D K ·D K ·M·N·D F ·D F  (1)
where the computational cost depends multiplicatively on the number of input channels M, the number of output channels N the kernel size Dk×Dk and the feature map size DF×DF”
	This paragraph and the ones surrounding it, have Howard teaching the use of the input feature map, channel size and kernels. ]
performing depthwise convolution calculations and pointwise convolution calculations by depthwise convolution calculation units and pointwise convolution calculation units, according to the input feature map, the depthwise convolution kernels and the pointwise convolution kernels to obtain output feature values of a first predetermined number p of points on all pointwise convolution output channels;
[ (¶0086) “FIGS. 4A-C show how a standard convolution (FIG. 4A) is factorized into a depthwise convolution (FIG. 4B) and a 1×1 pointwise convolution (FIG. 4C)”
	This paragraph and the ones around it highlight the depthwise convolution and pointwise convolution operation and their use of the input feature maps, convolutional kernels, output channels and data points in said process. Examiner notes that that the calculation units are not explicitly disclosed by Howard and will be taught by the secondary reference below but are kept attached to the claim limitation for clarity of the office action. ]
	What is not distinctly disclosed by Howard and is instead taught by JP2020 is seen below:
 storing the output feature values of a first predetermined number p of points on all pointwise convolution output channels into an on-chip memory;
[ (Pg. 12, Paragraph 6, Lines 1-2) “The output feature map may be arranged in the same manner as the input data. For example, the output feature map may be stored in an adjacent space divided into adjacent slices”
	This citation from JP2020 teaches that the output may be stored in the same manner as the input data which the citation below shows can be stored on the on-chip memory. Examiner notes that the reference also discloses performing pointwise and depthwise convolution calculations which matches with the teachings of Howard. Further, the number of p points is taught by Howard as seen above. ]
[ (Pg. 7, Paragraph 12, Line 6) “The CNN model data and the input data may or may not be sent to the same on-chip memory” ]
 and repeating above operation to obtain output feature values of all points on all pointwise convolution output channels.
[ (Pg. 6, Paragraph 13, Lines 1-3) “The convolutional layer receives as input N feature maps. Each input feature map is convolved with a shift window with a K × K kernel to produce one pixel in one output feature map. The shift window stride is S, which is usually less than K. A total of M output feature maps form the set of input feature maps for the next convolutional layer.”
This citation from JP2020 teaches that for each of the N inputs, there will be the set of convolution operations performed. This shows that all the input feature maps will be utilized for the output channels. ]
[ (Pg. 15, Paragraph 7, Lines 7-8) “The convolution operation is applied over the entire input feature map. For example, after at least eight cycles, eight convolutional output results may be obtained”
	This strengthens the citation above showing the entire input feature map and therefore all the points will have the operation performed on them. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard with the system for efficient data management and convolution operations as taught by JP2020. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide an increase in efficiency for computation and memory access time. [ JP2020 (Pg. 4, Paragraph 2) ]. This would facilitate the recognized benefit of a more efficient system overall that utilizes less computational resources to perform the same amount of operations or would perform them with the same amount of resources used but in a quicker manner.







Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Howard/JP2020 as applied above, and further in view of Li ( "A High Performance FPGA-based Accelerator for Large-Scale Convolutional Neural Networks").

In regards to claim 6, The method of claim 5, is taught by Howard/JP2020 as seen in the rejection for claim 5 above. Li continues by teaching the following:
further comprising: concurrent with the step of performing the pointwise convolution calculations, reading the input feature values of the first predetermined number p of groups of points on the second predetermined number m of input channels from the input feature map and the corresponding weight values.
 [ (Pg. 3, Section B ) “During computing, the input data is broadcast to these 1-D PEs. Thus, each row of the input map can be calculated in multiple 1-D PEs concurrently by applying
different weights”
This citation from Li teaches a system with concurrency and parallel operations for convolutional neural networks and the operations within them. Specifically, the cited section goes over the ability for input data to be broadcast to multiple PE (processing elements) during computation which means that one set of computation is taking place while a next set of data is being prepared for computation as in the claim limitation. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard/JP2020 with the system for parallel or concurrent neural network operations as taught by Li. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a higher throughput and  efficiency for the computational resources being utilized. [ Li (Abstract) ]. This would facilitate the recognized benefit of a more efficient system overall that would be able to perform the operations in a much quicker manner.







Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howard/JP2020 as applied above, and further in view of El-Yaniv (US 20170286830 A1).


In regards to claim 10, The method of claim 9, is taught by Howard/JP2020 as seen in the rejection for claim 9 above. JP2020 continues by teaching the following:
storing it in the on-chip memory.
[ (Pg. 12, Paragraph 5) “In some cases, ReLU activation operations may be included in the convolutional layer. The same set of computational circuits can be used to implement a convolutional layer with ReLU activation or a convolutional layer without ReLU activation. In some cases, the convolutional layer and ReLU can be run without storing intermediate results in memory. In some cases, the activation function may be enabled or disabled by an instruction”
This citation from JP2020 explains the on-chip circuit performing the matrix multiplication operations included in the convolution layer and then explicitly mentions how the activation operations may be included in the convolutional layer and the activation function being utilized on the data without storing the intermediate results first. Although the quantization ]
What is not distinctly disclosed by Howard/JP2020 and is instead taught by El-Yaniv is seen below:
further comprising: performing at least one of an activation operation and a quantization operation on each intermediate feature value before
[ (¶0005) “The method comprises constructing a neural network model having a plurality of neurons each associated with a quantized activation function adapted to output a quantized activation value selected from a first finite set”
	This citation from El-Yaniv teaches a neural network methodology that includes performing an activation function and quantization operation to output a quantized activation value. Examiner notes that the convolution operations are taught by Howard/JP2020 and El-Yaniv is relied upon for the operations that would take place afterwards and prior to storing. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard/JP2020 with the post-convolution operations as taught by El-Yaniv. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a drastic reduction in memory consumption (both size and number of memory accesses). [ El-Yaniv (¶0036) ]. This would facilitate the recognized benefit of a more efficient system overall that would perform the operations in a quicker manner and/or utilizing less system resources like memory.





In regards to claim 18, The method of claim 17, is taught by Howard/JP2020 as seen in the rejection for claim 17 above. JP2020 continues by teaching the following:
storing the final accumulation calculation results of the first predetermined number p of points in the on-chip memory as output feature values of the first predetermined number p of points on all pointwise convolution output channels.
[ (Pg. 14, Paragraph 8, Lines 8-10) “The accumulated partial results may then be further summed and accumulated by one or more accumulators to produce the final output of the convolutional layer. In some cases, buffer storage is not needed by the data flow. In some cases, a buffer or memory space on RAM may be used to store intermediate results and the number of accesses to the memory or buffer may be reduced”
	This citation from JP2020 teaches the final accumulated results being stored in the on-chip data. ]
	What is not distinctly disclosed by Howard/JP2020 and is instead taught by El-Yaniv is seen below:
further comprising: performing at least one of an activation operation and a quantization operation on each output feature value before
[ (¶0005) “The method comprises constructing a neural network model having a plurality of neurons each associated with a quantized activation function adapted to output a quantized activation value selected from a first finite set”
	This citation from El-Yaniv teaches a neural network methodology that includes performing an activation function and quantization operation to output a quantized activation value. Examiner notes that the MAC operations are taught by Howard/JP2020 and El-Yaniv is relied upon for the operations that would take place afterwards and prior to storing. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for efficient convolutional operations that reduces computation costs as taught by Howard/JP2020 with the post-convolution operations as taught by El-Yaniv. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a drastic reduction in memory consumption (both size and number of memory accesses). [ El-Yaniv (¶0036) ]. This would facilitate the recognized benefit of a more efficient system overall that would perform the operations in a quicker manner and/or utilizing less system resources like memory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123